Exhibit 10.6

 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.


AGREEMENT


THIS AGREEMENT, dated as of March 16, 2011 is made by and between Solar Energy
Initiatives, Inc., a Delaware corporation (“Company”), and David Fann, Chief
Executive Officer and Director of the Company (“Employee”).


WHEREAS, the Company owes Employee wages in arrears for a total of One Hundred
Thousand Three Hundred Thirty Three Dollars ($108,333) (the “Wages”); and


WHEREAS, the Company and the Employee wish to convert the Wages into 21,666,600
shares of common stock (the “Shares”) of the Company;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which the parties hereby acknowledge the parties agree as follows:


1. Conversion.  The Company and Employee hereby agree that the Wages shall
convert into the Shares.


2.            Closing. The Company and Employee acknowledge that 12,400,000 of
the Shares shall be delivered upon execution of this Agreement.  The remaining
9,266,600 Shares shall be delivered upon the Company filing a Certificate of
Amendment to the Certificate of Incorporation increasing the authorized shares
of common stock.


3.            Further Assurances. In connection with the Wages, the Employee, by
entering into this Agreement, agrees to execute all agreements and other
documents as reasonably requested by the Company evidencing that the Wages have
been paid in full.


4.            Investor Representations and Warranties and Covenants. The
Employee represents warrants and covenants to the Company as follows:


a.  No Registration. Such Employee understands that the Shares have not been,
and will not be, registered under the Securities Act of 1933, as amended (the
“Securities Act”) by reason of a specific exemption from the registration
provisions of the Securities Act, the availability of which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
such Employee’s representations as expressed herein or otherwise made pursuant
hereto.


b.  Investment Intent. Such Employee is acquiring the Shares for investment for
his own account, not as a nominee or agent, and not with the view to, or for
resale in connection with, any distribution thereof, and such Employee has no
present intention of selling, granting any participation in, or otherwise
distributing the same. Such Employee further represents that it will not violate
the Securities Act and does not have any contract, undertaking, agreement or
arrangement with any person or entity to sell, transfer or grant participation
to such person or entity or to any third person or entity with respect to the
Shares.
 
 
 
 
1

--------------------------------------------------------------------------------

 

 
c.  Investment Experience. Such Employee has substantial experience in
evaluating and investing in private placement transactions of securities in
companies similar to the Company and acknowledges that such Employee can protect
its own interests. Such Employee has such knowledge and experience in financial
and business matters so that such Employee is capable of evaluating the merits
and risks of its investment in the Company.


d.  Speculative Nature of Investment. Such Employee understands and acknowledges
that the Company has a limited financial and operating history and that an
investment in the Company is highly speculative and involves substantial risks.
Such Employee can bear the economic risk of such Employee’s investment and is
able, without impairing such Employee’s financial condition, to hold the Shares
for an indefinite period of time and to suffer a complete loss of such
Employee’s investment.


e.  Accredited Investor. The Employee is an “accredited investor’ within the
meaning of Regulation D, Rule 501(a), promulgated by the Securities and Exchange
Commission under the Securities Act and shall submit to the Company such further
assurances of such status as may be reasonably requested by the Company.


f.   Rule 144. Such Employee acknowledges that the Shares must be held
indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available. Such Employee is aware of the
provisions of Rule 144 promulgated under the Securities Act which permit limited
resale of shares subject to the satisfaction of certain conditions, including
among other things, the existence of a public market for the shares, the
availability of certain current public information about the Company and the
resale occurring not less than six months after a party has purchased and paid
for the security to be sold.  Such Employee acknowledges that, in the event all
of the requirements of Rule 144 are not met, registration under the Securities
Act or an exemption from registration will be required for any disposition of
the Conversion Shares such Employee understands that, although Rule 144 is not
exclusive, the Securities and Exchange Commission has expressed its opinion that
persons proposing to sell restricted securities received in a private offering
other than in a registered offering or pursuant to Rule 144 will have a
substantial burden of proof in establishing that an exemption from registration
is available for such offers or sales and that such persons and the brokers who
participate in the transactions do so at their own risk.


g.          Authorization.


i. Employee has all requisite power and authority to execute and deliver this
Agreement, and to carry out and perform its obligations under the terms
hereof.  All action on the part of the Employee necessary for the authorization,
execution, delivery and performance of this Conversion Agreement, and the
performance of all of the Employee’s obligations herein, has been taken.


ii. This Agreement, when executed and delivered by the Employee, will constitute
valid and legally binding obligations of the Employee, enforceable in accordance
with its terms except: (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies or by general principles of equity.
 
 
 
 
2

--------------------------------------------------------------------------------

 

 
iii.  No consent, approval, authorization, order, filing, registration or
qualification of or with any court, governmental authority or third person is
required to be obtained by the Employee in connection with the execution and
delivery of this Conversion Agreement by the Employee or the performance of the
Employee’s obligations hereunder.


h.  Brokers or Finders. Such Employee has not engaged any brokers, finders or
agents, and the Company has not, and will not, incur, directly or indirectly, as
a result of any action taken by the Employee, any liability for brokerage or
finders’ fees or agents’ commissions or any similar charges in connection with
this Conversion Agreement and the transactions related hereto.


i.  Tax Advisors. Such Employee has reviewed with its own tax advisors the U.S.
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Conversion Agreement. With respect to such
matters, such Employee relies solely on such advisors and not on any statements
or representations of the Company or any of its agents, written or oral. The
Employee understands that it (and not the Company) shall be responsible for its
own tax liability that may arise as a result of this investment or the
transactions contemplated by this Conversion Agreement.


j.  Legends. Such Employee understands and agrees that the certificates
evidencing the Conversion Shares and Interest Shares shall bear a legend in
substantially the form as follows (in addition to any legend required by any
other applicable agreement or under applicable state securities laws):


“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND MAY
NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY
SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.”


 
3

--------------------------------------------------------------------------------

 


           IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed by their respective officers thereonto duly authorized as of the day
and year first above written.




SOLAR ENERGY INITIATIVES, INC.




By: /s/Michael Dodak
Name: Michael Dodak
Title: President




EMPLOYEE:




/s/ David Fann
Name: David Fann










4


